Citation Nr: 1120611	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  05-19 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for chloracne, for the period from December 13, 1989 through April 19, 2009.

2.  Entitlement to an initial disability rating in excess of 30 percent for chloracne, for the period beginning on April 20, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, T. G., and S. L.



ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In February 2009, the Board remanded the Veteran's increased rating claim to the RO via the Appeals Management Center (AMC) in Washington, DC for further evidentiary development.  Thereafter, in a June 2010 rating decision, the AMC increased the rating for the Veteran's service-connected chloracne to 30 percent, effective April 20, 2009.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board, and the case has now been returned to the Board for further appellate action.  AB v. Brown, 6 Vet. App. 35 (1993).

Also in February 2009, the Board denied entitlement to an effective date earlier than December 13, 1989 for the award of service connection for chloracne.  Because a final Board decision was rendered with regard to this issue, it is no longer a part of the current appeal.

For reasons explained below, the issue of entitlement to an initial disability rating in excess of 30 percent for chloracne, for the period beginning on April 20, 2009, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.  VA will notify you if further action is required on your part.


FINDING OF FACT

From December 13, 1989 through April 19, 2009, the competent evidence of record reflects that the Veteran's chloracne was manifested by ice-pick scars on the face and deep acne (deep inflamed nodules and pus-filled cysts) on the face and ears.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent for chloracne have been more nearly approximated for the period from December 13, 1989 through April 19, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800, 7806 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7806, 7829 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, preadjudication VCAA notice was provided in an August 2001 letter, which advised the Veteran of what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  Letters in June 2004 and June 2008 advised the Veteran of the information and evidence necessary to substantiate his appeal for a higher initial rating, and the June 2008 letter also provided relevant rating criteria for evaluating his skin disability.  A May 2009 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The May 2009 letter also asked the Veteran to provide additional information and evidence regarding his claim.  The claim was last adjudicated in June 2010.

In any event, the Veteran's claim for a higher rating arises from the initial grant of service connection for chloracne.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA treatment records and examination reports (including photographs), and hearing testimony.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices and by providing written and oral argument regarding his claim.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends, in relevant part, that he is entitled to an initial disability rating in excess of 10 percent for chloracne, for the period from December 13, 1989 through April 19, 2009.  Such disability has been rated under 38 C.F.R. § 4.118, Diagnostic Code 7829, as 10 percent disabling from December 13, 1989 through April 19, 2009 and as 30 percent disabling from April 20, 2009.  (The issue of entitlement to an initial disability rating in excess of 30 percent for chloracne, for the period beginning on April 20, 2009, is addressed in the REMAND portion of the decision below.)  However, the Board notes that Diagnostic Code 7829 was not enacted until August 30, 2002.

During the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), including the criteria for rating disabilities of the skin.  Effective August 30, 2002, VA revised the criteria for rating skin disorders.  See 67 Fed. Reg. 49,590-99 (July 31, 2002).  Because it has been determined that the Veteran filed his claim for entitlement to service connection for chloracne on December 13, 1989, the Board is required to consider the claim in light of both the former and revised schedular criteria in order to determine whether a higher initial rating is warranted for that disability.  If application of the revised regulation results in a higher rating, then the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.

Under former Diagnostic Code 7800, in effect prior to August 30, 2002, for disfiguring scars of the head, face, or neck, a 10 percent evaluation is warranted for moderate disfigurement.  A 30 percent evaluation is warranted for severe disfigurement, especially if producing a marked and unsightly deformity of the eyelids, lips, or auricles.  A 50 percent rating is warranted for complete or exceptionally repugnant deformity of one side of the face or marked or repugnant bilateral disfigurement.  When in addition to tissue loss and cicatrization there is marked discoloration, color contrast, or the like, the 50 percent rating under Code 7800 may be increased to 80 percent, the 30 percent to 50 percent, and the 10 percent to 30 percent.  The most repugnant, disfiguring conditions, including scars and diseases of the skin, may be submitted for central office rating, with several unretouched photographs.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).

Under former Diagnostic Code 7806, in effect prior to August 30, 2002, for dermatitis or eczema, a 10 percent evaluation is warranted for exfoliation, exudation or itching, if involving an exposed surface or extensive area.  A 30 percent evaluation is warranted for constant exudation or itching, extensive lesions, or marked disfigurement.  A 50 percent evaluation is warranted for ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or when the disability is exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Under revised Diagnostic Code 7800, effective August 30, 2002, eight "characteristics of disfigurement" are set forth for evaluation purposes.  These include: (1) a scar of five or more inches (13 or more cm.) in length; (2) a scar of at least one-quarter inch (0.6 cm.) wide at the widest part; (3) surface contour of the scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

Correspondingly, a minimum 10 percent evaluation is warranted for scars of the head, face, or neck with one characteristic of disfigurement.  A 30 percent evaluation is assigned in cases of visible or palpable tissue loss and either gross distortion or asymmetry of one feature or a paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  A 50 percent evaluation is warranted in cases of visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with four or five characteristics of disfigurement.  An 80 percent evaluation is warranted in cases of visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with six or more characteristics of disfigurement.  Id.

Under revised Diagnostic Code 7806, effective August 30, 2002, for dermatitis or eczema, a 10 percent evaluation is warranted when at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas are affected; or, when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent evaluation is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, when systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

Under current Diagnostic Code 7829, effective August 30, 2002, for chloracne, a 10 percent evaluation is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck; or, for deep acne other than on the face or neck.  A 30 percent evaluation is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  Chloracne may also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7829 (2010).

The Board notes that, as of October 23, 2008, revised provisions were enacted for evaluating scars under Diagnostic Codes 7800, 7801, 7802, 7804, and 7805.  However, the new regulation indicates that these revised provisions are applicable only to claims received on or after October 23, 2008.  Accordingly, these revisions do not apply to the present case.  73 Fed. Reg. 54708 (Sept. 23, 2008).

Turning to the evidence, the Veteran underwent a VA general medical examination in October 1993.  On that occasion, examination revealed no painful scars, burns, or burn scars.  He was diagnosed with a rash on his face, type undetermined.  He was also diagnosed with severe dermatomycosis of the groin.

In an April 1994 VA treatment record, the Veteran complained of painful cysts on his face and behind both ears, with none elsewhere.  Examination revealed cystic scarring behind both ears and on his face, with no new lesions.  He was prescribed a tetracycline and instructed to wash his face with mild soap.

In May 1994, the Veteran testified at a hearing before a Decision Review Officer at the RO and alleged that only his cheeks were affected by acne at that time.

The Veteran underwent a VA skin examination in July 1994.  On that occasion, he complained of several knots, cysts, and pus bumps that had developed on his cheeks bilaterally.  It was noted that these areas came up in a periodic nature with some tenderness associated.  Examination revealed periocular comedones inferiorly with few small cysts on his cheeks and multiple ice-pick scars bilaterally, and few inflammatory papules were visible.  The Veteran was diagnosed with acne and possible chloracne.

In an August 1994 VA treatment record, it was noted that the Veteran had chronic pitting of the face from pseudofolliculitis with no inflammation, and a topical solution was prescribed.

The Veteran underwent another VA skin examination in December 1994.  On that occasion, his diagnosis of acne was confirmed.

In a January 1996 statement, the Veteran asserted that boils, skin eruptions, and cysts had appeared on his face and ears.  On that same date in January 1996, a VA treatment record noted cystic nodular acne and ice-pick scars on his face, and Accutane was prescribed.  In an October 1996 VA treatment record, examination revealed deep ice-pick and linear scars on the Veteran's bilateral cheeks with deep cystic lesions appreciated in some areas, as well as his ears, and Accutane was prescribed.  In a November 1996 VA treatment record, examination revealed cystic acne and ice-pick scars, and the Veteran was instructed to continue taking Accutane.  In a December 1996 VA treatment record, he was once again assessed with cystic acne, and he was instructed to continue taking Accutane.  During a VA PTSD examination in February 1997, it was noted that the Veteran had cystic nodular acne and that he was currently being treated with Accutane.  In a March 1997 VA treatment record, examination revealed cystic acne, ice-pick scarring, and groin irritation, and he was assessed with acne as well as tinea cruris in the groin.  It was noted on this occasion in March 1997 that the Veteran should discontinue taking Accutane.

In an April 1997 VA treatment record, it was noted that the Veteran's face was swollen, burning, and aching for one week, and the examiner burst a knot on his ear.  In a May 1997 VA treatment record, it was noted that the Veteran's skin showed cystic acneiform scarring of the face and trunk.  In a June 1998 VA treatment record, examination revealed ice-pick scars, cysts, and comedones on his face, and he was assessed with cystic acne.  In an August 1998 VA treatment record, it was noted that a cream was prescribed for the Veteran's chronic skin problem.

In an October 2001 VA treatment record, the Veteran complained of bump-like lesions on his face, forehead, and ears, as well as a rash in his perineal area.  Examination revealed subdermal smooth partially mobile lesions on the cheek about one centimeter in diameter and smaller (about one to two millimeters) similar lesions in the pinna of the ears bilaterally which were all nontender.  The overlying skin appeared normal apart from mild scarring due to prior acne.  An impression was rendered of cystic subdermal lesions, possible cystic acne, and perineal erythematous rash consistent with tinea cruris.  A topical cream was prescribed for the groin rash.  In an April 2002 VA treatment record, it was noted that the Veteran had comedones on his cheeks and cysts in his earlobes, and he was assessed with acneiform eruption.

The Veteran underwent another VA skin examination later in April 2002.  On that occasion, he complained of acneiform eruption on his face and ears, noting that these areas were painful.  It was noted that he was currently on no treatment for this condition.  The Veteran reported a foul-smelling odor from the lesions on his ears.  Examination revealed ice-pick scars on both cheeks.  There were no active acneiform lesions on the face at that time, but there were several open comedones behind both ears and some soft subcutaneous nodules in both earlobes.  The Veteran was diagnosed with acne vulgaris versus chloracne.  It was noted that the Veteran needed to be on systemic antibiotics therapy or therapy with Accutane for this.  However, no such treatment was prescribed.

The Veteran underwent another VA skin examination in June 2004.  On that occasion, he complained of a rash on his face, cysts in his earlobes, and an itchy rash in his groin.  It was noted that the Veteran had been on no oral antibiotics or topical antibiotics.  Examination revealed ice-pick scarring on the cheeks, open comedones in the peri-orbital area and behind the ears, subcutaneous papules in the earlobes and on the cheek (along with open comedones on that), and slightly hyperpigmented patches in the groin.  The Veteran was diagnosed with core acne and intertrigo.

In a January 2005 statement, the Veteran stated that he had lumps on different parts of his body.  At his November 2008 hearing, he testified that, during the summertime, he looked like a different person because his skin disability affected his face from the bottom of his eyes all the way down to below his chin.  He also testified that his condition produced some spots just above his eyebrows and more predominantly in his temple area.  The Veteran affirmed that his skin disability affected his face, cheeks, earlobes, back of shoulders, groin area, and feet.  He also noted that he had been treated with creams to soothe the itching and dryness of the affected areas.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the symptomatology from the Veteran's chloracne, for the period from December 13, 1989 through April 19, 2009, more nearly approximates the criteria for a 30 percent rating.  Specifically, considering both the pitting scarring as well as the intermittent active lesions noted during this period, the Board finds such symptoms more nearly approximate disability consistent with extensive lesions pursuant to Diagnostic Code 7806 (2002).  Accordingly, after resolving all doubt in the Veteran's favor, the Board finds that a 30 percent evaluation under Diagnostic Code 7806 (2002) is more nearly approximated since December 13, 1989.  

A higher evaluation, however, is not warranted for the period prior to April 19, 2009.  In this regard, none of the evidence reflects that his chloracne has resulted in systemic or nervous manifestations nor does the description of the disorder and its extent suggest that the disorder or the scarring is exceptionally repugnant.  Accordingly, a 50 percent rating under Diagnostic Codes 7800 and 7806 (2002) is not warranted.  

Moreover, as of the date of the change in the regulation (August 30, 2002), the objective findings of record do not reflect visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired set of features, or four or five characteristics of disfigurement.  In addition, there is no clinical evidence suggesting that at least 40 percent of the entire body or at least 40 percent of exposed areas were affected.  Finally, the evidence shows that systemic therapy was not utilized for treatment at any time after March 1997.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7806 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7806 (2008).

In summary, the Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his chloracne for the period from December 13, 1989 through April 19, 2009.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the 30 percent evaluation being assigned for the period from December 13, 1989 through April 19, 2009, and does not more nearly approximate the criteria for a higher evaluation at any time during that period.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the Veteran's chloracne disability, for the period from December 13, 1989 through April 19, 2009, presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, for the aforementioned time period, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against this portion of the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial disability rating of 30 percent for chloracne, for the period from December 13, 1989 through April 19, 2009, is granted, subject to the rules and regulations governing the payment of VA monetary benefits.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for chloracne, for the period beginning on April 20, 2009.

Pursuant to the Board's February 2009 remand, the Veteran underwent a VA skin examination on April 20, 2009.  The examiner was asked to describe the symptomatology of the Veteran's chloracne in detail and to state each of the following: percentage of face and neck affected; percentage of skin area (exposed and unexposed) affected; and the type, extent, and duration of all topical and/or systemic treatment required during the past 12-month period.  The examiner was also asked to comment on the severity of any disfigurement of the face and neck.  However, the examiner did not state the percentage of skin area (exposed and unexposed) affected, nor did the examiner comment on the severity of any disfigurement of the face and neck.  Thus, the Board finds that a new examination is needed.

All relevant ongoing VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all relevant ongoing VA treatment records dating since April 2009 from the Birmingham, Alabama VA healthcare system.

2.  Schedule the Veteran for a VA skin examination to determine the current severity of his service-connected chloracne.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  A complete rationale should be provided for all opinions expressed.

The examiner should describe the symptomatology of the Veteran's chloracne in detail and should state each of the following for chloracne: percentage of face and neck affected; percentage of skin area (exposed and unexposed) affected; and the type, extent, and duration of all topical and/or systemic treatment required during the past 12-month period.  The examiner should also comment on the severity of any disfigurement of the face and neck.  Unretouched color photographs should also be provided.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the RO/AMC should readjudicate whether the Veteran is entitled to a disability rating in excess of 30 percent for chloracne for the period beginning on April 20, 2009.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


